DETAILED ACTION
This communication is responsive to application 16/699,443 filed 11/29/2019.
The instant application has a total of 10 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
In claim 1, the limitation “machine-learning the question-answering model” which appears to lack antecedent basis because the model is only introduced in the preamble which does not carry substantive weight and should be positively recited in the body of claim limitation. Examiner suggests replacing ‘the’ with ‘a’ and striking preamble redundancy.
In claim 5, the limitation begins “in a case where” which is a contingent clause that may not be further limiting because a case might not be where. See MPEP 2111.04.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper multiple dependent form. A multiple dependent claim should refer back in the alternative only. Examiner interprets the multiple dependency as referring back to claim 1. See MPEP § 608.01(n).
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 is rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  Claim 10 is drawn to a program stored in a medium that works in combination with computer hardware which can be a software system implemented by computer programs, i.e. software per se.  It fails to assert that the software system is recorded on a non-transitory computer-readable medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  A computer program is merely a set of instructions capable of being executed by a computer.  Without a computer-readable medium to realize the computer program's functionality, the computer program constitutes non-statutory functional descriptive material.  See MPEP 2106.01.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the patent eligibility guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes–claims fall within one of the four statutory categories: claims 1-6 are a method/process, claims 7-9 are an apparatus/machine, and claim 10 is, or could be amended to be, a program/article of manufacture. In the case of claim 10, analysis should continue if the claim may be amended to properly fall within one of the four statutory categories.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of “Mathematical Concepts”, but for the recitation of generic computer components. In particular, claims recite: 
“sampling a latent variable based on constraints in an input passage… wherein the constraints are controlled so that the latent variable is present in a data manifold while increasing a loss of the question-answering model” (Mathematical Relationships)
Sampling a latent variable subject to constraints in a manifold while model loss increases is a rigorous mathematical relationship characterized by Equations 1-3 of instant specification [0041] and [0060-61].
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations further recite “generating an answer based on the latent variable; generating a question based on the answer; and machine-learning the question-answer learning model using a dataset of the generated question and answer”. Question-answering is ubiquitous as googling or similar and the art is sufficiently advanced at time of filing to include billion-parameter models such as BERT or GPT-2. There are roughly 2million references on arXiv regarding machine learning models, the examiner has yet to encounter a single one which uses machine-learning as a verb. Nevertheless, of the references encountered, nearly all suggested that certain approaches to the subject matter are intractable as stability or mode collapse is a principle concern among high-dimensional data for adversarial techniques, this may require use of elbo evidence lower bounds. However, there is nothing in the body of the claim that even requires adversarial learning. The functionality of generating questions and answers may be mental opinion, and having a basis of latent variable is mere data manipulation. Moreover, it would be highly counter-intuitive to generate questions if one already has the answer. The desired effect may suggest diversity of data but this is speculative and extends far beyond the scope of claims. Simply, the claim is a physics engine for question-answering and the additional elements for QA are too trivial to render any kind of meaningful limitation, see MPEP 2106.05(e). Machine-learning the model, as claimed, amounts to mere instructions to apply the exception, and latent variables are known, see MPEP 2106.05(d)(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do no include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea in to a practical application, the additional elements do not provide meaningful limitation as the additional elements are known and amount to mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. If the claim language provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it, then the claims do not contain an inventive concept. Evidentiary support of known elements is provided as common textbook for machine learning as Goodfellow et al., “Deep Learning” which is replete with latent variable and manifolds, the QA is colloquially “googling” or similar. Further supporting literature may be found in conclusion.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. The claim is not patent eligible.
Independent claim 7 further recites an apparatus comprising processor and memory executing instructions for performing the method of claim 1. The additional elements of processor and memory of apparatus amounts to generic computer components which does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception per MPEP 2105.05(f). 
Dependent claim 10, being similar to claim 7, recites computer storage medium and program as combination of hardware and software. The same rationale as in claim 7 applies, the additional elements do not amount to an inventive concept or significantly more than the judicial exception.
Dependent claims 2 and 8 disclose sampling the latent variable based on hidden representation. The additional element of hidden representation is requisite of neural networks such as RNN or similar LSTM/GRU. This is considered merely describing technological environment which does not amount to significantly more per MPEP 2106.05(h). Such elements have long been known in the art as is supported by any textbook in the subject matter, taking again Goodfellow for example.
Dependent claims 3 and 9 disclose calculating importance and generating answer span with a weighted sum vector. This is considered part of the abstract idea, mathematical calculations.
Dependent claims 4-5 disclose inputting data using infobox. Infobox is Wikipedia data and amounts to insignificant pre-solutionary step per MPEP 2106.05(g). The functionality is commensurate with mere data gathering or selecting the source/type of data to be manipulated which does not cure eligibility in amounting to significantly more than the judicial exception.
Dependent claim 6 discloses machine translation and accuracy evaluation. The translation is ambiguous as to what operation is being performed and measuring accuracy is common practice. There is no particular transformation for the translation, accuracy is conventional measure applied as a post-solutionary step, and there is no evidence of improvement to the functioning of a computer, see per MPEP 2106.05(a)(c)(d)(g). 
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Li et al., “Insufficient Data Can Also Rock! Learning to Converse using Smaller Data with Augmentation” hereinafter Li, in view of
Gu et al., “DialogWAE: Multimodal Response Generation with conditional Wasserstein Auto-Encoder” hereinafter Gu (arXiv: 1805.12352v2), in view of
Yao et al., “Teaching Machines to Ask Questions” hereinafter Yao, and further in view of 
With respect to claim 1, Li teaches: 
	A method of generating a question-answering learning model through adversarial learning 
{Li discloses query-reply modeling method of CVAE-GAN conditional variational autoencoder with generative adversarial network discriminator. See Fig 2, [P.6699 Rt.Col], [P.6701 ¶1-2]}, comprising: 
	machine-learning the question-answer learning model using a dataset of the generated question and answer {Li [P.6700] Fig 2 query-reply CVAE model introduced per [P.6699 ¶4] “D={(Qi,Ri)}Ni=0… training query-reply pairs” emphasis pairwise training. CVAE is used as generator [P.6699 Rt.Col] Eq.1 which is combined with discriminator Eq.6 for full model of Eq.7. The dataset includes open-source dialogue corpora from Weibo and Twitter, see [P.6701 Rt.Col]}, 
	Li further uses latent variable z in Eq.1 of CVAE but does not expressly recite “sampling” nor a “manifold”, nor is it prima facie clear that generating the query is based on the answer.
	Gu teaches: 
sampling a latent variable on constraints in an input passage {Gu [P.3 ¶2,5] “latent variable z is sampled from a distribution pθ(z|c) on a latent space Z… we sample from the prior and posterior over the latent variables” similar at [P.4 ¶2-3], [Abstract]. Fig 1 illustrates input passage/dialog corpus, again at Tables 3-4 [P.8]}; 
	generating an answer based on the latent variable {Gu [P.8] Tbls. 3-4 “Generated Responses” e.g., [P.1 Sect.1 ¶1] “CVAE generates the response conditioned on a latent variable” and/or [P.4 ¶1] “generator G generates a sample of latent variable z… decodes the generated z into a response” as is implemented [P.5 Alg.1] Line 9};  
	wherein the constraints are controlled so that the latent variable is present in a data manifold while increasing a loss of the question-answer learning model {Gu discloses learning a latent manifold while maximizing log-loss of dialogue response model, see per [P.4 Last¶] “learn a multimodal manifold in the latent variable space” Eq.8, and [P.3 Last¶] “maximizing the log-probability or a reconstructed z” such that reconstruction loss with latent variable z is per [P.4 Eq.6]. The losses for reconstruction and discriminator are described comprising adversarial discriminator [Eq. 7] and implemented by Alg.1 [P.5] while-loop including Eq.8 latent manifold at Line8 and losses rec/disc Lines 11 and 17. Training is described as an alternating optimization which iterates until convergence [P.5 Sect3.4]. See illustrated architecture with passage Fig 1 and approach [P.3]}.
	Gu is directed to latent space learning techniques for machine learning models with text corpus thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to sample and learn latent space with a manifold per Gu in combination for the motivation to “capture a richer latent space, yielding more coherent, informative and diverse responses” (Gu [P.2 ¶1,3]) as “The proposed approach clearly outperforms the current state of the art, CVAE-CO and VHCR, by a large margin in terms of all three metrics” (Gu [P.9 ¶2]).
	However, the combination of Li and Gu does not prima facie make clear that generated question are based on the answer.
	Yao teaches: 
generating a question based on the answer {Yao Fig 1 illustrates, described [P.2 Sect3.1 ¶1] “question generation decoder Pθ(Y|z,X,A)” where A is answer, Y is question, X is passage, z is latent. See “generate diverse questions” [P.1 Sect.1 ¶4]}; and
	Yao is directed to adversarial learning for question and answer data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to generate questions according to Yao in combination for the motivation that questions generated are “diverse” – diversity of question is regarded as a salient attribute (Yao [P.2 ¶1], [Abstract]).
	As a whole, key inventive concept is captured by Gu as it pertains to latent manifold learning with prior and posterior distributions using an architecture inspired by AAE adversarial autoencoder. The teachings of Gu are considered in combination with Li and Yao to emphasize question-answering as dialogue using a CVAE model and with the additional stated benefit of diverse data representation.

With respect to claim 2, the combination of Li, Gu and Yao teaches the method of claim 1, wherein the sampling of the latent variable includes: 
	generating a hidden representation for each word in the input passage and storing the hidden representation in a memory {Gu [P.4 ¶1] Fig 1 “RNN… hidden state hictx” recurrent neural network encodes utterance which is illustrated as a sequence of words (e.g., “I like tennis” or “I like soccer”) as input and where indexing/subscript i of hidden state denotes position in memory}; and 
	sampling the latent variable based on the hidden representation {Gu [P.4 ¶1] Fig 1 illustrates latent variable z subsequent to encoder which comprises hidden representation/state. Fig 1 is best viewed in color. Further, [P.3 Sect3.2 ¶2] “We sample from the prior and the posterior over the latent variables” where prior over latent z is decoded by additional RNN thus more hidden representations underly the latent distribution. The RNN hidden states are additionally noted by both Li and Yao as well}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu and Yao in view of 
Huang et al., “FlowQA: Grasping Flow in History for Conversational Machine Comprehension” hereinafter Huang (arXiv: 1810.06683v3).
With respect to claim 3, the combination of Li, Gu and Yao teaches the method of claim 2, wherein the generating of the answer includes: 
	calculating importance of the hidden representation stored in the memory through an attention that uses the sampled latent variable as a query to generate a weighted sum vector {Yao [P.4 ¶2] “we employ an attention-based LSTM decoder to decode the source passage and answer information to generate questions… The context vector Ct for current time step t is computed through the attention mechanism… The importance scores are then normalized to get the current context vector by weighted sum” attention mechanism is context vector Ct which represents weighted sum for calculating importance over hidden states h and decomposes into concatenation with latent variable z [P.4 ¶1]}; and 
	A person having ordinary skill in the art would have considered it obvious to use the attention mechanism of Yao’s generator to generate answers as in Gu for the motivation of matching states among hidden representations (Yao [P.4 ¶2]). Attention/context is akin to mapping/matching or aligning data to provide result of improved model performance.
Yao further discloses “length of the answer” [P.3 Rt.Col ¶2] which is an answer span, however it is not prima facie clear how this is based on latent variable and weighted sum vector (attention).
	Huang teaches: 
	generating an answer span based on the latent variable and the weighted sum vector {Huang discloses [P.4 Sect3.2] “answer span tokens” are prediction task introduced as FlowQA, [P.3 Sect3.1 ¶1] “we consider Flow to be a sequence of latent representations based on the context tokens” in bold. Notably, Huang uses “fully-aware attention on the context itself (self-attention)” [P.5 Sect3.3.2] Eq.12 illustrated Fig 4 and further detailed in appendix Eq.16 [P.14]}.
	Huang is directed to QA modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use self-attention for latent context to generates answer spans as per Huang in combination for the motivation of “allowing rich information in the reasoning process to flow… improves the state of the art” (Huang [P.2 ¶1-2]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu and Yao in view of 
Shen et al., “Select and Attend: Towards Controllable Content Selection in Text Generation” hereinafter Shen (arXiv: 1909.04453v1).
With respect to claim 4, the combination of Li, Gu and Yao teaches the method of claim 1. Shen teaches wherein:
	the input passage is generated by structuring infobox data extracted from data crawled from a website {Shen [P.5 Sect5.1] “The source is a Wikipedia infobox” illustrated Figs 1, 3 and/or 5 such that [P.2 ¶1] “we treat the content selection as latent variables and train with amortized variational inference” emphasis latent representation from web content over variational learning, see [P.5] Alg.1 VRS variational-reinforce-select with supporting equations throughout, noting latent β at [P.3 Sect3.1] and implementation [Sect3.4]}.
	Shen is directed to latent representations for variational inference thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use infobox data or similar wikidata/gigaword source for the motivation of treating content selection as latent variables (Shen [P.2 ¶1]). Moreover, Shen discloses the solution as task-agnostic with seamless integration into any encoder-decoder architecture, and notes contributions such as achieving trade-off between performance and controllability, same section.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu, Yao and Shen in view of 
Huang et al., “Contextual Fact Ranking and Its Applications in Table Synthesis and Compression” hereinafter HuangS (different Huang than above).
With respect to claim 5, the combination of Li, Gu, Yao and Shen teaches the method of claim 4. HuangS teaches wherein 
	in a case where the infobox data is not extracted from the crawled data, a paragraph standardized based on a data frequency in a table recognized through column recognition is input as the passage {HuangS Fig 2 Wikipedia Infobox table, whereby [P.287 Sect.4 ¶2] “identify which columns are entities and facts… When generating training data, we use each entity’s Wikipedia infobox”. Thus, column recognition is described as process of identifying or matching/mapping data relating to column for training a model. Model is illustrated Fig 3 using sequence of text [P.288 Rt.Col]. The text being standardized based on a data frequency may be “normalization” [P.290 ¶1-2] and/or simply heuristic [P.287 Sect.4 ¶2] which amounts to computing a “similarity” noted throughout [Sect 5.1-5.2]}.
	HuangS is directed to query-answer modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to identify columns per HuangS in combination for the motivation of providing “weak supervision by making use of the relational tables in Wikipedia” and/or judging the informativeness of a fact (HuangS [P.293 ¶1], [P.287 Sect.3 ¶3]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu, Yao and Shen in view of 
Shao et al., “Transformer-based Neural Network for Answer Selection in Question Answering” hereinafter Shao.
With respect to claim 6, the combination of Li, Gu and Yao teaches the method of claim 1, wherein:
	the input passage is data for which machine translation is completed {Li discloses [P.6704 ¶1] “CVAE-GAN model on the Weibo corpus where the Chinese utterances are translated into English” Fig4}, 
	However, it is not expressly disclosed “accuracy”
	Shao teaches: 
	the method further comprising evaluating a quality of the machine translation by evaluating accuracy of an answer based on a dataset of the generated question and the answer {Shao [P.26152] Eq.26 accuracy detailed for precision@1 (P@1), introduced “top one precision in this paper, which is typically adopted as accuracy in answer selection” measures accuracy of an answer, applied for at least “question and answer generated from our Transformer” [P.26151 Sect.C ¶1]}.
	Shao is directed to question-answering with generative models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use P@1 accuracy per Shao in combination as applying known techniques to known methods to yield predictable results for assessing performance of modeled data and supported by the notion that the metric is typically adopted for such purposes.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu, Yao and Shen in view of 
Li et al., US PG Pub No 20210397797A1 hereinafter Tencent (to distinguish from above Li).
With respect to claim 7, the rejection of claim 1 is incorporated. The difference in scope being a apparatus of generating a question-answering dataset comprising processor and memory with executable instruction to perform the limitations of method claim 1. 
The computer elements do not appear expressly disclosed by combination of non-patent literature references. Tencent discloses such an apparatus [0006], [0238] and computer environment with processor and memory Figs 12-13 and 2. Moreover, Tencent explicitly refers to DialogWAE-GMP e.g. [0004-05], [0203, 08] illustrated Fig 1 of patent application is Gu Fig 1 of the non-patent document. 
Tencent is directed to latent space under adversarial regime for generative modeling of dialog response thus being analogous. A person having ordinary skill in the art would have considered obvious prior to the effective filing date to use the computer components of Tencent in combination as obvious to try among known means for implementing computer functionalities with a reasonable expectation of success. The instant specification itself notes such elements as well-known per [0087].

Claim 8 is rejected for the same rationale as claim 2.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu, Yao, Tencent and Huang.
Claim 9 is rejected for the same rationale as claim 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gu, Yao and Tencent.
With respect to claim 10, the rejection of claim 1 is incorporated. The difference in scope being a program stored in a medium to execute the method of multiple dependency interpreted as claim 1, and in combination with computer hardware. 
The computer elements do not appear expressly disclosed by combination of non-patent literature references. Tencent discloses [0042] “computer program product… processor executes the computer instructions” using [0021-26] “program code”, [0238] “software, hardware, or a combination” illustrated Figs 12-13, 2. The implementation may be specialized using “GPU… AI processor” [0253]. Moreover, Tencent explicitly refers to DialogWAE-GMP e.g. [0004-05], [0203, 08] illustrated Fig 1 of patent application is Gu Fig 1 of the non-patent document. 
A person having ordinary skill in the art would have considered obvious prior to the effective filing date to use the program product and computer executable instruction of Tencent in combination as obvious to try among known means for implementing computer functionalities with a reasonable expectation of success. The instant specification itself notes such elements as well-known per [0087].



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gao et al., “A Discrete CVAE for Response Generation on Short-Text Conversation” Fig 1 arXiv: 1911.09845v1
Grattarola et al., “Adversarial Autoencoders with Constant-Curvature Latent Manifolds” arXiv: 1812.04314v2 Fig 1.
Kong et al., “An Adversarial Approach to High-Quality, Sentiment-Controlled Neural Dialogue Generation” arXiv: 1901.07129v1 “we propose a CGAN-CVAE-SEQ2SEQ” Eq.9
Wang et Wan “T-CVAE: Transformer-Based Conditional Variational Autoencoder for Story Completion” uses Bert, [P.5235] “integration over z is intractable”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124